IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JONATHAN MURRAY,                        §
    (a/k/a Yah-Ya Mandelaka)                §   No. 69, 2022
                                            §
         Petitioner Below,                  §   Court Below—Superior Court
         Appellant,                         §   of the State of Delaware
                                            §
         v.                                 §   Cr. ID No. 30700321DI
                                            §
    STATE OF DELAWARE,                      §
                                            §
         Appellee.                          §

                                Submitted: June 9, 2022
                                 Decided: July 22, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                         ORDER

        After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we find it evident that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned in its

order dated February 9, 2022, denying his petition for a writ of habeas corpus. The

record reflects that the appellant, Jonathan Murray, was indicted on February 18,

1987, on charges of first-degree burglary, first-degree kidnapping, and three counts

of first-degree unlawful sexual intercourse.1 The February 18, 1987 indictment

included, as to each of the sexual-offense counts, the allegation that Murray “did


1
 State v. Murray, Crim. ID No. 30700321DI, Docket Entry No. 1 (Del. Super. Ct. filed Feb. 18,
1987).
display what appeared to be a deadly weapon.”2 Moreover, the record does not

reflect, as Murray contends, that he was reindicted on March 3, 1987, or that the

allegation that he displayed a deadly weapon was added after February 18, 1987.

          NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




2
    Id.
                                        2